Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Claim Rejections - 35 USC § 101 35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 9-13, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter (process), as claims 1 is directed to a method comprising a series of steps; claim 7 and 13 are directed to a system compromising a series of components. Therefore, the claims are directed to a statutory category.

3. Analysis Claim 1: Ineligible The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

4. The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of receiving a first loan request including data representative of a first borrower and a first requested loan amount, receiving a first decision indicating the first loan request is approved, receiving a second prequalification decision indicating the first loan request is approved, and providing a loan decision to a customer. The recited steps, as drafted, are process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind and a method of organizing human activity (fundamental economic principles or practices - loan) includes commercial interactions but for the recitation of generic computer components. Other than reciting a “processor” nothing in the claim element precludes the step from practically being performed in the human mind. For example, but for the “processor”, providing in the context of this claim encompasses the manually providing a loan decision to a customer. The focus of the claim is not an improvement of in computers as tools, but on certain independently abstract ideas that use computer as tools. The recitation of the generic computer components does not take the claim limitations out of the mental processes grouping. These limitations falls under fall within the “mental processes” and “a method of organizing human activity “grouping of abstract ideas (Step 2A1-Yes).

5. Next, the claim is analyzed to determine if it is integrated into a practical application.

In particular, the claim only recites the additional elements - using a “processor” and “merchant interface” to perform the providing and transmitting in all steps is recited at a high level of generality (i.e. as a generic server, generic computing network, generic computing device, generic interface, generic memory, and generic processor) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f)). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TL! Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures | LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Applicant has not identified any improved technological result attributable to the claimed invention that how those additional elements such as “processor” and “merchant interface” integrated into technical improvement. The claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

6. Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering which only adds insignificant extra solution activity to the judicial exception. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic: manner:

1. (For performing verification checks) Performing repetitive calculations, (See MPEP § 2106,05(d)(II)) .

2. (extracting and modifying data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)/(II))

In addition, courts found that displaying information using a computer display or graphic user interface does not transform the judicial exception into patentable subject matter. See Dietgoal Innovations LLC v. Bravo Media LLC, 599 Fed. Appx. 956 (Fed. Cir. 2015) (finding that graphic user interface for creating meals using the Picture Menus and viewing the nutritional impact of changes to those meals using the Meal Builder along with generic computer performing generic computer functions are well-understood, routine, and conventional); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting inforrnation, based on types of information and availabdity of information in a power-grid environment, for collection, analysis and disolay- insignificant extra-solution activity}. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible

7. Dependent claims 3, 9 and 15 recite receiving, by the one or more processors, the second decision indicating the first loan request is approved in full or in part, or not approved, by the second lender, wherein providing the indication that the first loan request is approved in full or in part, or not approved, is further based on the second. These limitations are also part of the abstract idea identified in claim 1, and the additional element of ” processor” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

8. Dependent claims 4, 10 and 16 recite wherein the first decision is further determined based on predetermined loan approval data criteria of the first lender. These limitations are also part of the abstract idea identified in claim 1, and the additional element of ” processor” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

9. Dependent claims 5, 11 and 17 recite wherein the second decision is further determined based on predetermined loan approval data criteria of the second lender. These limitations are also part of the abstract idea identified in claim 1, and the additional element of ”processor” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

 
10. Dependent claims 6, 12 and 18 recite in response to the second decision, receiving, a third decision indicating the first loan request is approved in full or in part, or not approved, by the a third lender, wherein providing the indication that the first loan request is approved in full oy in part, or not approved, is further based on the third decision. These limitations are also part of the abstract idea identified in claim 1, and the additional element of ” processor” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

11. Independent claims 7 and 13 recite system and computer-readable storage media storing Instructions equivalents of claim 1 respectively and are similarly rejection using the same rationale as claim 1, supra.

Response to Arguments

The applicant argues that claims go beyond merely applying an abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.”

transmitting, by the one or more processors, the first loan request to a first lender via an application programming interface (API) call through a REST API via HTTPS, wherein the first loan request to the first lender includes an API key used to authenticate the API call;

transmitting, by the one or more processors, the first loan request to a second
lender via a second API call through the REST API via HTTPS, wherein the first loan
request to the second lender includes a second API key used to authenticate the second API call;

Such steps include specific implementations that go well beyond merely applying an “abstract
idea on the computer system at a high-level of generality such that it amounts to no more than mere
instructions to apply the exception using a generic computer component.”

 The examiner finds no indication in the Specification, nor does the applicant direct   to any indication, that the operations recited in claim 1 invoke any assertedly inventive programming, require
any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. The examiner finds  no indication in the Specification that the claimed invention effects a transformation or reduction of a particular article to a different state or
thing. Nor was it found that  anything of record, short of attorney argument, that attributes an improvement to computer functionality or an improvement to other technology or a technical field to the claimed invention or that otherwise indicates that the claimed invention integrates the abstract idea into a “practical application”. Accordingly, the arguments are not persuasive. 

The closest prior art is to US Patent Pub.  20140067650. Systems and methods for lending based on automatic retrieval from third-party databases of data for loan qualification scoring factors in the nature of: financial management, leadership, social networking, advocacy, and accountability, and providing investors a borrower credit profile and/or loan qualification score derived at least in part from the scoring factors. A method of dynamic loan pricing, including the steps of: periodically updating an existing borrower's credit profile, and changing the terms of an existing borrower's loan, or making a new loan offering, based on an updating. A method of lending based on automated use of the following loan qualification scoring factors: financial management, leadership, social networking, advocacy, and accountability. Methods and systems for creating fractional units of a loan and offering the units to lenders to create a loan that is the aggregate of multiple subloans (loan subunits) from different lenders.

 
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peterson (US2012/0109815 A1) teaches a method that filtering application information received from loan consumer for determining whether loan consumer meets loan criteria. A credit report is received based on submitting of subset of application information to credit bureau. The loan consumer application information is matched to lenders in database. A query is transmitted repeatedly to lenders, and response from lender is received based on query. The lenders responding with approval is presented to loan consumer Peterson does not teaches or suggests the first loan request to a first lender via an application programming interface (API) call through a REST API via HTTPS, wherein the first loan request to the first lender includes an API key used to authenticate the API call. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Weisberger whose telephone number is (571)272-6753. The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor , can be reached on (571) 270-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300.

Application/Control Number: 16/599,202 Page 11 Art Unit: 3698 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.  

/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3698